 In the Matter ofCARGI1.L, INCORPORATEDandFooD, TOBACCO, AGRICUL-TURAL AND ALLIED WORMERS OFAMERICA, LOCAL492,AFFILIATEDWITH UNITED GRAINWORIcEES,C.I.0.Case No. 18-R-1359.Decided January 5, 19.46Mrs. Rosemary M. Moskalik,of Minneapolis, Minn., for the Com-pany.Mr. Jo/tn F. Larson,of Minneapolis, Minn., for the C. I. 0.Messrs.William D. Gunn and W. A. Younker,both of Minneapolis,Minn., for the A. F. L.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOFTHE CASEUpon an amended petition duly filed by Food, Tobacco, Agricul-tural and Allied Workers of America, Local 492, affiliated with UnitedGrain Workers, C. I. 0., herein called the C. I. 0., alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Cargill, Incorporated, Minneapolis, Minnesota,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Stanley D.Kane, Trial Examiner.The hearing was held at Minneapolis, Min-nesota, on September 5, 1945.The Company, the C. I. O., and Ameri-can Federation of Grain Processors, Local No. 19159 (A. F. of L.).herein called the A. F. L., appeared I and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing, the A. F. L. moved for dismissal of the petition herein.For reasons stated in Section III,infra,the motion is denied.TheTrialExaminer's rulingsmade at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:'Although duly notified,Carpenters and Joiners Local Union No. 7, affiliatedwith theAmericanFederationof Labor, did not appearat thehearing65 N L R Ii. No 34679100-4s-volB,ri--I a'175 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYCargill, Incorporated, a Delaware corporation with its principaloffice and place of business located at Minneapolis, Minnesota, is en-gaged in handling, manufacturing, and processing feed products.For these purposes it operates a plant at Minneapolis, Minnesota,with which we are concerned herein.The Company receives dailyat its Minneapolis plant approximately 150 tons of ingredients, valuedat about $6,700, which are obtained from sources outside the State ofMinnesota; these ingredients constitute approximately 60 percent ofthe total raw materials used by the Company.The Company shipsdaily from the plant to consumers and users outside the State of Min-nesota approximately 60 tons of feed; these shipments have a valueof approximately $4,200, and represent about 25 percent of the totalamount of the plant.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDFood, Tobacco, Agricultural and Allied Workers of America, Local492, affiliated with United Grain Workers, in turn affiliated with theCongress of Industrial Organizations; and American Federation ofGrain Processors, Local No. 19152, affiliated with the American Fed-eration of Labor, are labor organizations admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about June 31, 1945, the C. I. O. requested recognition fromthe Company as the representative of certain of its employees.TheCompany refused such recognition in the absence of certification bythe Board.The record discloses that on or about October 16, 1944, the Companyexecuted a contract with the A. F. L. covering the employees involvedherein.This agreement was to be operative for a term of 1 year, com-mencing October 17, 1944, and for yearly periods thereafter in theabsence of notice by either party to the other sixty (60) days priorto any anniversary date of a desire to terminate the agreement.Sincethe C. I. O. apprised the Company of its representation claim beforethe 1945 effective date of the automatic' renewal clause, the contract,contrary to the A. F. L.'s contention, does not constitute a bar to a.current determination of representatives.'2 SeeMatter of Service Wood Heed Co,Inc., 41 NL It. B. 45. CARGILL, INCORPORATED177The A. F. L. adduced evidence to the effect that, subsequent to theexecution of the 1944 agreement, it applied to the War Labor Board forwage increases, and that, on or about August 11, 1945, that agencygranted this application.This evidence was introduced in support ofthe A. F. L.'s motion to dismiss the petition, apparently as a basisfor asserting the applicability of theAllis-Chalmers 8doctrine.Therecord indicates, however, that the A. F. L. has engaged in contractualrelations with the Company since 1942, and, therefore, was not a newlyrecognized agent at the time the War Labor Board proceedings wereinitiated.Consequently, a current determination of representatives isin no way precluded 4A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. 0. represents a substantial number of em-ployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSubstantially in accordance with the agreement of the parties, wefind that all production and maintenance employees of the Companyat its Minneapolis, Minnesota, plant, including watchmen, but ex-cluding office employees, apprentices, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.8 See 50 N. L.R. B. 306.4Matter of Foster-Grant Co , Inc.,54 N. L. R B 802.8A Field Examiner reported that the C. I 0 submitted 58 application cards bearing thenames of 55 employees listed on the Company's pay roll of August 1, 1945. There areapproximately 86 employees in the appropriate unit.The interest of the A F. L. in the proceeding is established by its contract with theCompany, dated October16, 1944. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cargill, Incor-porated, Minneapolis, Minnesota, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction; under the direction and supervision of theRegional Director. for the Eighteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Food, Tobacco,Agricultural and Allied Workers of America, Local 492, affiliatedwith United Grain Workers, C. I. 0., or by American Federation ofGrain Processors, Local No. 19152 (A. F. of L.), for the purposes ofcollective bargaining, or by neither.